DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, submitted on 06/06/2022, has been received, entered and made of record. Currently, claims 1-20 remain pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-9, 12-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Samano et al. US 2019/0352112 A1 (hereinafter referred to as Samano) in view of Marunouchi US 2018/0260670 A1.

Referring to claim 1, Samano discloses an image forming apparatus (fig.1, printing apparatus 1), comprising: 
     an exit tray (fig.1, discharging tray 13) to which a printing medium after printing is discharged ([0042]) (Note: discharging tray 13 (stacking unit) is a tray for stacking and housing printing medium S that were subjected to print operation); 
     a printing component (figs.1, 4A-C, print unit 2) configured to perform printing of an image on the printing medium and to discharge the printing medium after printing to the exit tray ([0058]-[0061]); 
     an output component (fig.2, operating panel 104) configured to output alert information that urges a user to remove the printing medium from the exit tray ([0106]) (Note: the user is given notification prompting the user to remove print media S stacked on the discharging tray 13, via the operating panel 104); and 
     a controller (fig.2, controller unit 100) configured to 
          cause the printing component continues to stop printing if a number of print media on the exit tray is equal to or greater than a predetermined first threshold value, and cause the output component to output the alert information ([0089] and [0106]-[0107]) (Note: if the amount of print media stacked on the discharging tray 13 is equal or more than a certain value, the print operation is stopped and user is given notification prompting the user to remove print media S stacked on the discharging tray 13, wherein  the printing operation is only resumed if it is judged the print media S have been removed. Therefore, the controller unit 100 causes the print unit 2 continues to stop printing if a number of print media on the exit tray is equal to or greater than a predetermined threshold value and causes the operating panel 104 to output the alert information).
      Samano fails to explicitly disclose a controller configured to cause the printing component to stop the printing of the image on the printing medium if a predetermined printing stop condition is satisfied.
     However, in the same field of endeavor of image forming apparatus art, Marunouchi discloses a controller (fig.2, CPU 61) configured to cause the printing component to stop the printing of the image on the printing medium if a predetermined printing stop condition is satisfied ([0078]) (Note: the CPU 61 interrupts the printing process when the out of the sheet occurs, the out of the toner occurs, the jam occurs, or the image stabilization process is being performed).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Samano with a controller configured to cause the printing component to stop the printing of the image on the printing medium if a predetermined printing stop condition is satisfied as taught by Marunouchi. The suggestion/motivation for doing so would have been to provide an image forming apparatus capable of performing a warning display that notifies a user that the printing process has not completed.

Referring to claim 2, Samano in view of Marunouchi discloses the image forming apparatus according to claim 1. Marunouchi discloses wherein a printing stop condition comprises at least one of three conditions including: a condition in which a remaining number of printing media placed in a printing media storage unit is 0, a condition in which a remaining amount of toner is less than a predetermined second threshold value, and a condition in which a capacity of waste toner in a waste toner container is equal to or greater than a predetermined third threshold value ([0076]) (Note: the reference discloses the printing stop condition comprises at least an out of the sheet condition (a condition in which a remaining number of printing media placed in a printing media storage unit is 0)).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Samano with a concept wherein a printing stop condition comprises a condition in which a remaining number of printing media placed in a printing media storage unit is 0 as taught by Marunouchi. The suggestion/motivation for doing so would have been to allow user to replenish the printing media in order to restart an interrupted printing process.

Referring to claim 5, Samano in view of Marunouchi discloses the image forming apparatus according to claim 1. Samano discloses the image forming apparatus further comprising: at least one of a sensor (fig.2, sensors 215) or a switch to detect that a number of printing media discharged to the exit tray reaches a predetermined number ([0054] and [0088]) (Note: The stack amount detection unit 214 includes sensors 215 for detecting the amount of a stack of print media S on the discharging tray 13).


Referring to claim 7, Samano in view of Marunouchi discloses the image forming apparatus according to claim 1. Samano discloses the image forming apparatus further comprising: a display (fig.2, operation panel 104) for viewing the alert information ([0106]) (Note: the user is given notification prompting the user to remove print media S stacked on the discharging tray 13, via the operating panel 104).

Referring to claim 8, the same ground of rejection provided for claim 1 is applicable herein.
Referring to claim 9, the same ground of rejection provided for claim 2 is applicable herein.
Referring to claim 12, the same ground of rejection provided for claim 5 is applicable herein.
Referring to claim 13, the same ground of rejection provided for claim 7 is applicable herein.
Referring to claim 14, the same ground of rejection provided for claim 1 is applicable herein. Samano further discloses an inkjet printer ([0037]).
Referring to claim 15, the same ground of rejection provided for claim 2 is applicable herein.
Referring to claim 18, the same ground of rejection provided for claim 5 is applicable herein.
Referring to claim 20, the same ground of rejection provided for claim 7 is applicable herein.

Claims 3, 4, 6, 10, 11, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Samano in view of Marunouchi and further in view of Kotani et al. US 2017/0305701 A1 (hereinafter referred to as Kotani).

Referring to claim 3, Samano in view of Marunouchi discloses the image forming apparatus according to claim 1, except wherein a number of discharge counts is reset every time printing on one or a plurality of the printing media forming one job is completed.
     However, in the same field of endeavor of image forming apparatus art, Kotani discloses wherein a number of discharge counts is reset every time printing on one or a plurality of the printing media forming one job is completed ([0045]) (Note: the reference discloses the count number of the discharge count is reset after completion of a job involving the discharge of sheets P).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Samano in view of Marunouchi with a concept wherein a number of discharge counts is reset every time printing on one or a plurality of the printing media forming one job is completed as taught by Kotani. The suggestion/motivation for doing so would have been to accurately manage number of sheets discharged in each print job.

Referring to claim 4, Samano in view of Marunouchi discloses the image forming apparatus according to claim 2, except wherein a number of discharge counts is reset every time printing on one or a plurality of the printing media forming one job is completed.
     However, in the same field of endeavor of image forming apparatus art, Kotani discloses wherein a number of discharge counts is reset every time printing on one or a plurality of the printing media forming one job is completed ([0045]) (Note: the reference discloses the count number of the discharge count is reset after completion of a job involving the discharge of sheets P).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Samano in view of Marunouchi with a concept wherein a number of discharge counts is reset every time printing on one or a plurality of the printing media forming one job is completed as taught by Kotani. The suggestion/motivation for doing so would have been to accurately manage number of sheets discharged in each print job.

Referring to claim 6, Samano in view of Marunouchi and Kotani discloses the image forming apparatus according to claim 3. Samano discloses the image forming apparatus further comprising: at least one of a sensor (fig.2, sensors 215) or a switch to detect that a number of printing media discharged to the exit tray reaches a predetermined number ([0054] and [0088]) (Note: The stack amount detection unit 214 includes sensors 215 for detecting the amount of a stack of print media S on the discharging tray 13).

Referring to claim 10, the same ground of rejection provided for claim 3 is applicable herein.
Referring to claim 11, the same ground of rejection provided for claim 4 is applicable herein.
Referring to claim 16, the same ground of rejection provided for claim 3 is applicable herein.
Referring to claim 17, the same ground of rejection provided for claim 4 is applicable herein.
Referring to claim 19, the same ground of rejection provided for claim 6 is applicable herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675